DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2010/0262298).

With respect to claim 1, Johnson discloses: A method comprising: monitoring a behavior of a user controlling multiple resources disposed in 5a domain of a network environment, the multiple resources communicatively coupled to a domain management resource associated with the domain ([0051], [0052], [0053]); 
based on the monitored behavior, identifying a repeated pattern of control in which the user controls a particular resource in the domain ([0045], [0053]); 
producing a proposed control rule based on the repeated pattern of control, 10the proposed control rule specifying how to control the particular resource ([0060], [0048]); and 
Johnson does not specifically disclose: presenting the proposed control rule for review prior to programming the domain management resource with the proposed control rule.  
	However, Johnson discloses receiving feedback from the users, who can let the system know if it is “too cold” or “too hot”. This is an iterative process from which the system can set the set points to control the temperature of the zone the user is in ([0053]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that the feedback in Johnson is actually a review of the temperature set by the control rule, it is iterative in that the set point can be changed by the user by letting the system know that it is either “too cold” or “too hot”. The temperature set point is a product of the feedback given by the user.

With respect to claim 2, Johnson discloses: 15in accordance with received control input, utilizing the proposed control rule to program the domain management resource to perform future control of the particular resource on behalf of the user in a manner as detected in the repeated pattern of control ([0048], [0060], [0053]).  

With respect to claim 203, Johnson discloses: monitoring current environmental conditions in the domain; comparing the current environmental conditions in the domain of the network environment to control parameters as specified by the control rule; and controlling the particular resource on behalf of the user in a manner as 25specified by the control rule ([0051]-[0053], [0046]-[0047]).  

With respect to claim 4, Johnson discloses: producing the proposed control rule based at least in part on monitored environmental parameters in the domain at a time of receiving respective control input ([0048], [0060]).  

With respect to claim 5, Johnson discloses: wherein the monitored environmental parameters are selected from the group consisting of: current time in the domain, 5temperature conditions of the domain, lighting conditions in the domain, and occupancy conditions in the domain ([0047], [0060], [0050], Fig. 3).  

With respect to claim 6, Johnson disclose: wherein the user is a first user;  10wherein the proposed control rule is a first proposed control rule; wherein the repeated pattern of control is a first repeated pattern of control; the method further comprising: monitoring a behavior of a second user controlling the particular 15resource disposed in the domain of the network environment; based on the monitored behavior of the second user, identifying a second repeated pattern of control in which the second user controls the particular resource in the domain; deriving a second proposed control rule based on the second 20repeated pattern of control in which the second user controls the particular resource; and configuring the domain management resource with the second proposed control rule to perform future control of the particular resource on behalf of the second user in a manner as detected in the second 25repeated pattern of control ([0051]- [0053], please see claim as the same citations are being applied here. The system in Johnson can accommodate feedback from multiple users).  

With respect to claim 7, Johnson discloses: receiving input indicating a control hierarchy of the first user and the second user in the domain; and  Docket No.: TWC14-01(14-04D1)DIV -41- ranking the first control rule and the second control rule based on the input indicating the control hierarchy ([0047]).  

With respect to claim 8, Johnson discloses: 5detecting presence of both the first user and the second user in the domain; utilizing the control hierarchy to identify a ranking of the first user with respect to the second user; and in response to detecting that the second user resides higher in the control hierarchy than the first user, controlling the particular resources using the second 10control rule ([0047]).  

With respect to claim 9, Johnson discloses: detecting the control hierarchy based on monitoring control of the particular resource by the first user and the second user ([0047]).  

With respect to claim 10, Johnson discloses: monitoring feedback generated by the user at multiple different times, the feedback indicating whether the user liked current environmental settings in the domain; and  20deriving the proposed control rule based at least in part on the feedback ([0051]-[0053]).  
With respect to claim 11, Johnson discloses: associating the proposed control rule with the user; and in response to detecting presence of the user in the domain, controlling the 25particular resource in accordance with the proposed control rule ([0051]-[0053]).  

With respect to claim 12, Johnson discloses: presenting the proposed control rule for review in response to detecting that control of the particular resource falls within a category of interest as selected by the user ([0051]-[0053]).

With respect to claims 13-24, they recite similar limitations as claims 1-12 and are therefore rejected under the same citations and rationale.

With respect to claim 25, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195